DETAILED ACTION
1. 	This Office Action is in response to the Amendment filed on 1/31/2022. Claims 2 and 20 were canceled. Claims 1 and 3-19 are now pending in the application. 
2.	The previous 35 USC 112 rejections of claims 4-5, 10 and 19-20 are withdrawn in light of Applicant’s amendment and remarks.  

Claim Analysis
3.	Summary of Claim 1:
A composition comprising: 

(i) at least one material having odor strength or olfactive character selected from the group consisting of a natural oil, a bio-based material, a synthetic material, a flavor material, and a fragrance material; and 

(ii) at least one fenchol, wherein the at least one fenchol is selected from the group consisting of an alkylated fenchol, an isomeric, diastereomeric or enantiomeric alkylated fenchol, or mixtures thereof; 

and wherein the at least one fenchol is present in an amount effective to enhance odor strength or olfactive character of the composition.

 


Claim Rejections - 35 USC § 102

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



5.	Claims 1, 3-9, 11-12, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by The Good Scents Company (“2-ethyl fenchol” website retrieved from The Wayback Machine Archives, 2006) as evidenced by Coulston et al. (US PG Pub 2019/0046426 A1).
	Regarding claim 1, The Good Scents Company teaches ethyl fenchol thereby reading on the at least one fenchol, wherein the at least one fenchol is an alkylated fenchol, wherein the 2-ethyl fenchol is recommended in an amount of 1% in a fragrance composition thereby reading on the amount effective to enhance odor strength of the composition, wherein the 2-ethyl fenchol is blended with quinolones and alcohol thereby reading on the at least one material having odor strength or olfactive character.
The  Good Scents Company are silent on the quinoline and alcohol being a natural oil, bio-based material, a synthetic material, a flavor material or a fragrance material.
Coulston et al. teach pro-fragrance compositions comprising fragrance molecules, wherein examples of suitable fragrance molecules include alcohols [0079] and quinoline (isobutyl quinoline, methyl-propyl quinoline, isopropyl quinoline ([0085], col. 12 towards the end of the paragraph). Coulston et al. teach the fragrance molecules are synthetic or may be derived from naturally occurring plant or animal sources [0064]. As such,the alcohol and quinoline of The Good Scents Company read on the natural oil, bio-based material, a synthetic material, a flavor material or a fragrance material as evidenced by Coulston et al.
	Regarding claim 3, the quinolones and alcohol read on a fragrance material.
	Regarding claims 4-6, the 2-ethyl fenchol of The Good Scents Company reads on the formula (I) wherein R is an alkyl group having 2 carbons, wherein R is ethyl.

	Regarding claims 11-12, 14, The Good Scents Company teaches the 2-ethyl fenchol and the quinolones for use in a perfume.

	Claim Rejections - 35 USC § 102/103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 10 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over The Good Scents Company (“2-ethyl fenchol” website retrieved from The Wayback Machine Archives, 2006).
	Regarding claims 10 and 18-19, The Good Scents Company teaches ethyl fenchol thereby reading on the at least one fenchol, wherein the at least one fenchol is an alkylated fenchol, wherein the 2-ethyl fenchol is recommended in an amount of 1% in a fragrance composition thereby reading on the amount effective to enhance odor strength of the composition, wherein the 2-ethyl fenchol is blended with quinolones thereby reading on the at least one material having odor strength or olfactive character and further reading on the fragrance material as required by instant claim 20.
	Regarding claim 10, The Good Scents Company does not particularly teach the at least one material having odor strength or olfactive character and the at least one fenchol present in an amoun effective to enhance odor strength or olfactive character. Regarding claims 18-19, The Good Scents Company does not particularly teach adding the at least one fenchol to the at least one material having odor strength or olfactive character to enhance and/or enhance odor strength or olfactive character of the composition.
The odor strength and olfactive character is a function of the composition. The Good Scents Company teach the same composition comprising an alkylated fenchol and at least one material having odor strength or olfactive character as set forth in the rejection above. Therefore, the odor strength and olfactive character in the composition of The Good Scents Company will be the odor strength and olfactive character as required by the instant claims. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.
	



Claim Rejections - 35 USC § 103
8.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over The Good Scents Company (“2-ethyl fenchol” website retrieved from The Wayback Machine Archives, 2006) in view of Coulston et al. (US PG Pub 2019/0046426 A1).
	Regarding claim 13, The Good Scents Company teaches the consumer product of claim 11 as set forth above and incorporated herein by reference.
The Good Scents Company are silent regarding the consumer products required by the instant claim 13. 
Coulston et al. teach pro-fragrance compositions comprising fragrance molecules, wherein examples of suitable fragrance molecules include 2-ethyl fenchol [0079]. Coulston et al. teach the compositions for use in a consumer product such as an air freshener, among others [0133]. Coulston et al. offer the motivation of using these compositions in consumer products due to their ability to be adjusted depending on fragrance performance attributes [0012]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the composition of The Good Scents Company in an air freshener as taught by Coulston et al., thereby arriving at the claimed invention. 

9.	Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over The Good Scents Company (“2-ethyl fenchol” website retrieved from The Wayback Machine Archives, 2006) in view of Alexander (US PG Pub 2013/0071544 A1) as listed on the IDS dated 2/17/2021.
	Regarding claims 15-17, The Good Scents Company teaches the consumer product of claim 11 as set forth above and incorporated herein by reference.
The Good Scents Company are silent regarding the consumer products required by the instant claims 15-17. 
.
	
Response to Arguments
10.	Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive. Regarding the rejections under 102, 102/103 and 103 over The Good Scents Company, Applicant states quinolone is a synonym of hydroxyquinoline and hydroxyquinolones are not suitable for fragrance and flavor use. In response, attention is drawn to the spelling of the “quinoline” in The Good Scents product data sheet (not quinolone). Quinolines are known fragrance materials, as evidenced by Coulston et al. in the rejection as set forth above. 
Applicant further states The Good Scents Company website cited does not disclose the 2-ethyl fenchol blended with at least one material having odor strength or olfactive character selected from the group consisting of a natural oil, a bio-based material, a synthetic material, a flavor material, and a fragrance material. In response, attention is drawn to the disclosure of Coulston et al. wherein Coulston et al. disclose that the quinoline and alcohol fragrance materials (which are taught by the Good Scents website) are synthetic or may be derived from naturally occurring plant or animal sources [0064]. As such, the alcohol and quinoline of The Good Scents Company read on the natural oil, bio-based material, a synthetic material, a flavor material or a fragrance material as evidenced by Coulston et al. 
It is for these reasons that Applicant’s arguments are not persuasive.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763